At a hearing on Banark's motion in limine, the district court found the
                 evidence about his conduct with the knife to be relevant and ruled it
                 admissible. The State argues that this evidence was admissible for a
                 relevant non-propensity purpose—that is, to show that Banark was
                 intoxicated because a sober person would not have pulled out a knife and
                 threatened the bartender under the circumstances.
                             In order for relevant evidence to be admissible, either the
                 probative value of the evidence must not be substantially outweighed by
                 the danger of unfair prejudice, NRS 48.035(1), or the evidence must be so
                 closely related to the charged offense that a witness could not have
                 described the act in controversy without referring to the evidence, NRS
                 48.035(3). The district court made no specific findings as to the prejudicial
                 and probative weight of the evidence or as to its admissibility under NRS
                 48.035(3)'s res gestae doctrine, and the legal basis for the ruling of
                 admissibility is not clear from the record. Nevertheless, we conclude that
                 any error in admitting the evidence was harmless given the overwhelming
                 evidence of Banark's guilt for DUI. See Belton v. State, 121 Nev. 436, 445,
                 117 P.3d 176, 181 (2005). The bartender testified that Banark parked his
                 truck crookedly over three parking spaces, had an unsteady gait, slurred
                 his words, and had bloodshot eyes. A police officer testified that Banark
                 was speeding and swerving into an adjacent lane, smelled of alcohol and
                 admitted to consuming "too much" beer, and failed the field sobriety tests.
                             Second, Banark argues that the district court erred in
                 instructing the jury on the duties imposed by law on drivers of motor
                 vehicles. He claims that this instruction conflicted with the instruction on
                 the elements of DUI and allowed the jury to find that he was incapable of
                 "safely driving" merely because he committed minor traffic violations. We

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                disagree. The jury was properly instructed on the elements of DUI
                namely, driving a vehicle on a highway while under the influence of
                intoxicating liquor—and that the element of being "under the influence"
                means "to any degree which rendered him incapable of safely driving." At
                the request of the State, the district court provided an instruction on the
                duties of drivers, including the duties to maintain a travel lane and to
                drive at a reasonable and proper speed, to assist the jury as to what
                constitutes safe driving. We conclude that, while this instruction on the
                duties of drivers was not necessary, it did not conflict with the instruction
                on the elements of DUI and did not alter the State's burden to prove each
                element of the offense. Therefore, the district court did not abuse its
                discretion or commit judicial error in this regard.   See Crawford v. State,
                121 Nev. 744, 748, 121 P.3d 582, 585 (2005).
                            Third, Banark argues that the district court abused its
                discretion in allowing a police officer to give expert testimony without
                being noticed as an expert witness. Banark contends that the officer
                testified as an expert when he testified about his training and experience
                in detecting drivers under the influence and in conducting field sobriety
                tests. We agree that some of the officer's testimony qualified as expert
                testimony that was not noticed pursuant to NRS 174.234(2). However, we
                conclude that any error in this regard does not warrant reversal because
                Banark has not alleged, nor does the record demonstrate, that the lack of
                endorsement was made in bad faith such that the district court was
                required to exclude the testimony, NRS 174.234(3), or that Banark was
                prejudiced by the lack of notice, see Jones v. State, 113 Nev. 454, 473, 937
P.2d 55, 67 (1997).



SUPREME COURT
        OF
     NEVADA
                                                      3
(0) I94Th
                            Fourth, Banark argues that the district court abused its
                discretion and violated his due process rights by denying his motion to
                admit medical records showing that he had cataract surgery on one eye
                and might need cataract surgery on the other eye two years after he
                committed the DUI. Banark contends that this evidence tended to prove
                his theory that his poor performance on the field sobriety tests was due to
                his physical disabilities rather than being under the influence of alcohol. 2
                We conclude that the exclusion of the medical records was not an abuse of
                discretion or a violation of Banark's due process right to present evidence
                tending to prove his theory of the case.    See Thomas v. State, 122 Nev.
1361, 1370, 148 P.3d 727, 734 (2006); Vipperman v. State, 96 Nev. 592,
                596, 614 P.2d 532, 534 (1980). The fact that Banark had cataracts two
                years after he was arrested for driving under the influence did not mean
                that Banark had cataracts at the time that he was arrested or that the
                cataracts prevented him from passing the field sobriety tests. Thus, the
                district court properly excluded this evidence as irrelevant.      See NRS
                48.025(2). Further, any marginal relevance this evidence may have had
                was substantially outweighed by its risk of confusing the jury, given the
                absence of evidence of Banark's vision at the time of the DUI and evidence
                showing a link between cataracts and performance on field sobriety tests.
                See NRS 48.035(1).
                            Finally, Banark contends that the cumulative effect of errors
                warrant reversal of his conviction. We disagree, as the errors discussed


                      2 Banark also refers to a broken femur and a possible hip
                replacement surgery, but this evidence was not contained in the medical
                records.



SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A
                 above, even when considered cumulatively, did not deprive him of a fair
                 trial. See Valdez v. State, 124 Nev. 1172, 1195, 196 P.3d 465, 481 (2008).
                             Having reviewed Banark's claims and concluded they do not
                 warrant relief, we
                             ORDER the judgment of conviction AFFIRMED. 3



                                                                                    J.
                                                    Saitta


                                                                                    J.
                                                    Gibbons


                                                                                    J.
                                                    Pickering


                 cc:   Hon. Michael Villani, District Judge
                       Eric G. Jorgenson
                       Attorney GenerallCarson City
                       Clark County District Attorney
                       Eighth District Court Clerk




                       3 Banark's fast track statement does not comply with the provisions
                 of NRAP 32(a)(5) because the footnotes are not in the same size font as the
                 body of the brief. We caution Banark's counsel, Eric G. Jorgenson, that
                 future failure to comply with formatting requirements when filing briefs
                 with this court may result in the imposition of sanctions. NRAP 32(e).



SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1947A    e